DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 as claimed is supposed to be claim 11, therefore, for the purpose of this office action, claim 12 will be treated as claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,5,6,8, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stenberg (US 2008/0115732).
For claim 1, Stenberg teaches a system for providing fluid for an animal comprising:
a vessel (22) having a generally oval plan forming a trough to contain fluid for consumption by an animal, wherein the vertical inner sides of the trough slope inwardly from the upper rim of the trough to the bottom of the trough at an angle that varies around the circumference of the oval, and further comprising:
an opening in the bottom of the trough in fluid communication with a dip tube (28) that extends into a partially flexible fluid reservoir (20); 
an attachment means (68,36,58,62,70,66,72,64,47) on the underside of the trough by which the fluid reservoir is sealably attached so that when pressure is applied to the reservoir, fluid will flow upward through the dip tube and fill the trough, and when the pressure is released, any remaining fluid will return to the reservoir (see Figure 7 for example).
For claim 5, Stenberg teaches wherein said inner surface of said trough has a generally rounded bottom in order to eliminate internal corners (see Figure 7 for example).
For claim 6, Stenberg teaches wherein said trough comprises an injection molded thermoplastic polymer ([0044] teaches that trough (124) can be made by plastic injection molding).
For claim 8, Stenberg teaches wherein said dip tube (28) comprises a valve (57) to prevent fluid outflow when said trough is not in use (see Figure 7 for example).
For claim 9, Stenberg teaches wherein said attachment means comprises at least one component selected from the group consisting of: threaded connectors, O-rings, and gaskets (see Figure 7 for example).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stenberg (US 2008/0115732).
For claim 2, as described above, Stenberg discloses most of the claimed invention except for mentioning wherein said trough has an oval plan with an aspect ratio from about 125% to about 200%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water system of Stenberg so as to include “an aspect ratio from about 125% to about 200%”, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, it is believed that through trial and error during the testing procedure that one comes up with a desirable ratio to meet the design criteria for manufacturing a pet water trough. 

For claim 3, Stenberg as modified further teach wherein said inner surface slopes inwardly at an angle from the vertical that varies around the circumference of said oval, with a steeper slope on the sides of said oval and a shallower slope on the ends of said oval (see Figure 6 for example).
For claim 4, as described above, Stenberg discloses most of the claimed invention except for mentioning wherein said inward slope on the side of said oval is about 10° to about 30° from the vertical, and said inward slope on the end of said oval is about 20° to about 50° from the vertical.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water system of Stenberg so as to include “said inward slope on the side of said oval is about 10° to about 30° from the vertical” and “said inward slope on the end of said oval is about 20° to about 50° from the vertical”, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, it is believed that through trial and error during the testing procedure that one comes up with a desirable slope to meet the design criteria for manufacturing a pet water trough. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stenberg (US 2008/0115732) in view of Kolterman et al. (US 5809935).
For claim 7, as described above, Stenberg discloses most of the claimed invention except for mentioning wherein said trough is formed of an elastomer and has sufficient flexibility to be everted so that it clasps the shoulders of the reservoir for storage.
However, it is noted that Kolterman et al. teach the concept of inverting, which has a similar function as claimed by the Applicant (i.e., “said trough…to be everted so that it clasps the shoulders of the reservoir for storage”), a water trough (22) and attaching to the water reservoir (12) to allow for the water system to be more compact for storage (see Figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use either the water trough inverting concept of Kolterman et al. or Applicant’s, since to do so would merely replace one old and well known water trough inverting means with another art functional equivalent old and well known means so as to allow for the water system to be more compact for storage.
	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stenberg (US 2008/0115732) in view of Graves et al. (US 2016/0165840).
For claim 10, as described above, Stenberg discloses most of the claimed invention except for mentioning wherein said fluid reservoir holds a selected volume of water and said system further comprises a premeasured packet of soluble additives that are dissolved by a user in said volume of water prior to consumption by said animal.
Graves et al. teach that it is old and well known in the art to provide some sort of soluble additives that are dissolved by a user in the volume of water prior to consumption by the animal (see [0020],[0033]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water system of Stenberg so as to include the use of soluble additives, in a similar manner as taught in Graves et al., in order to provide hydration and/or nutrition for your pet.
For claim 11, Stenberg as modified by Graves et al. (emphasis on Graves et al.) further teach wherein said soluble additives comprise at least one supplement selected from the group consisting of: carbohydrates, electrolytes, vitamins, minerals, amino acids, chondroitin and its derivatives, glucosamine and its derivatives, and flavorings (see [0020],[0033]). 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Burroughs et al. (US 10064387) and Xiao (US 2020/0077622) teaches a portable water bottle for pet wherein the bottle having a lid/trough, a water reservoir, and a dip tube.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644